Filed 5/27/16 P. v. Flores CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

    Plaintiff and Respondent,                                                          F070498

    v.                                                               (Kern Super. Ct. No. BF156383A)

TONY AUGUSTINE FLORES,
                                                                                    OPINION
    Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Steven M.
Katz, Judge.
         Carol Foster, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Levy, Acting P.J., Kane, J., and Detjen, J.
                                        INTRODUCTION
       Appellant Tony Augustine Flores was convicted pursuant to a no contest plea of
one count of criminal threat within the meaning of Penal Code section 422.1 He admitted
having suffered a prior strike conviction, having a serious felony conviction and having
served a prior prison term. The Kern County Superior Court sentenced him to a total
term of 10 years in prison. Petitioner filed a timely notice of appeal. Appellate counsel
filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436. This court thereafter
issued a letter inviting appellant to submit supplemental briefing. No supplemental brief
was submitted.
                                 STATEMENT OF THE CASE
       On August 5, 2014, the Kern County District Attorney filed a complaint charging
appellant as follows:
       Count one, willful infliction of corporal injury resulting in a traumatic condition
(§ 273.5, subd. (a)); count two, attempted murder (§§ 664 & 187, subd. (a)); count three,
criminal threat (§ 422); count four, willful infliction of corporal injury resulting in a
traumatic condition (§ 273.5, subd. (a)); and count five, misdemeanor false imprisonment
(§ 236). As to counts one through five it was alleged that during the commission of the
offense appellant personally inflicted great bodily injury within the meaning of section
12022.7, subdivision (e), that he had suffered a prior strike conviction within the meaning
of sections 667, subdivisions (c) through (j) and 1170.12, subdivisions (a) through (e),
that he had suffered a prior serious felony within the meaning of section 667, subdivision
(a) and that he had suffered two prior prison terms within the meaning of section 667.5,
subdivision (b).



1      Unless otherwise indicated, all statutory references are to the Penal Code.


                                               2
       On August 15, 2014, appellant entered a plea agreement wherein he pled no
contest to count three, admitted the prior strike conviction, admitted the serious felony
conviction, and admitted having served a prior prison term. The parties stipulated that
there was a factual basis for count three. The plea provided a stipulated sentence of the
mid-term of two years doubled to four years, plus five years for the serious felony prior
conviction, plus one year for the prior prison term for a total of 10 years in prison. In
exchange, upon motion of the District Attorney, the court dismissed the remaining counts
and enhancements.
       On September 15, 2014, the court sentenced appellant to a term of four years, the
mid-term of two years doubled pursuant to section 667, subdivision (e)(1). His sentence
was enhanced by five years for the prior serious felony and by one year for the prior
prison term. The court awarded appellant 44 days actual time and 44 days conduct
credits. The court imposed a $30 conviction assessment and a $40 court operations
assessment, a $300 restitution fine and a $300 suspended restitution fine. The court
further ordered appellant to pay restitution to the victim in an amount to be determined.
       On November 14, 2014, appellant filed a timely notice of appeal. Appellant’s
appointed counsel filed a brief pursuant to People v. Wende, supra, 25 Cal. 3d 436
identifying no arguable issues and asking this court to independently review the entire
record on appeal.
                                          DISCUSSION
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues. (People v. Wende, supra, 25 Cal. 3d 436.)
                                         DISPOSITION
       The judgment is affirmed.




                                              3